 


110 HRES 290 EH: Honoring the contributions of the Rocky Mountain Senior Games on its 30th anniversary for significantly improving the health and well-being of older Americans.
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 290 
In the House of Representatives, U. S.,

May 7, 2007
 
RESOLUTION 
Honoring the contributions of the Rocky Mountain Senior Games on its 30th anniversary for significantly improving the health and well-being of older Americans. 
 
 
Whereas in 1978 the Colorado Senior Sports Development Council (CSSDC) began hosting athletic competitions for individuals 50 years of age and older; 
Whereas the city of Greeley, Colorado, worked with CSSDC to bring this popular athletic competition and social opportunity to the Rocky Mountain region; 
Whereas the Rocky Mountain Senior Games originated as a 1-day event featuring swimming, basketball, and track and field; 
Whereas the Rocky Mountain Senior Games now features a variety of sports and recreational activities during the week-long competition, including archery, badminton, basketball, billiards, bowling, cycling, golf, horseshoes, dancing, pickleball, race walking, racquetball, running, shuffleboard, swimming, table tennis, tennis, track and field, triathlon, trap and skeet shooting, and weight lifting; 
Whereas the Rocky Mountain Senior Games encourages athletes of all abilities to participate in the competition by creating age categories with 5-year increments; 
Whereas the competition is also divided into male and female divisions, as well as mixed divisions in several doubles events; 
Whereas athletes who qualify at the State level are eligible to compete at the biennial National Senior Games; 
Whereas Colorado is always well represented at the National Senior Games by athletes who pay their own expenses to attend and compete, such as the 640 Colorado athletes who have already qualified for the 2007 National Senior Games in Louisville, Kentucky; 
Whereas participants in the Rocky Mountain Senior Games experience the friendly fellowship, comradery, and exhilaration of competition, as well as the enjoyment of associated social events; 
Whereas participants in the Rocky Mountain Senior Games experience highly beneficial effects on both their physical and mental health, leading to the ultimate goal of the Games of promoting Fitness as a Lifestyle; 
Whereas volunteers and event coordinators of all ages make the week’s events possible; and 
Whereas the 30th annual Rocky Mountain Senior Games will be held from June 6–10, 2007: Now, therefore, be it  
 
That the House of Representatives honors the contributions of the Rocky Mountain Senior Games on its 30th anniversary for significantly improving the health and well-being of older Americans. 
 
Lorraine C. Miller,Clerk.
